Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is dated as of November 20, 2018
(the “Execution Date”), and is entered into by and between Martin B. Winges
(“Executive”) and Hilltop Holdings Inc., a Maryland corporation (“HTH” or the
“Company”), on behalf of itself and all of its subsidiaries (collectively
“Employer”).  As an inducement to render services to HTH’s wholly owned,
indirect subsidiary, its regional broker-dealer, Hilltop Securities, Inc.,
Executive and Employer agree as follows:

 

1.                                      Employment.  Upon the terms and subject
to the conditions contained in this Agreement, Executive agrees to provide
full-time services for Employer during the Term (hereinafter defined). 
Executive agrees to devote his best efforts to the business of Employer, and
shall perform his duties in a diligent, trustworthy and business-like manner,
all for the purpose of advancing the business of Employer.

 

2.                                      Duties.  The duties of Executive shall
be those duties that can reasonably be expected to be performed by a person with
the title of President and Chief Executive Officer of a regional broker-dealer
and its subsidiaries.  Upon reasonable notice, the Executive’s duties may, from
time to time, be reasonably changed or modified and only at the approval and
discretion of the President of HTH.  Executive has received and is familiar with
Employer’s employment, ethics and insider trading policies and procedures, and
understands and agrees his duties include compliance with such policies and
procedures, as amended from time to time.

 

3.                                      Salary and Benefits.

 

(a)                                 Base Salary.  Employer shall, during the
Term, pay Executive an annual base salary of Five Hundred Thousand Dollars
($500,000).  Such salary shall be paid in accordance with the then current
payroll practices of Employer, less applicable withholding and salary
deductions.  Base salary shall be reviewed at least annually by the Company, but
may not be reduced.

 

(b)                                 Sign-on Cash Bonus. Employer shall pay
Executive a sign-on cash bonus of One Million Five Hundred Thousand Dollars
($1,500,000), less applicable withholding and salary deductions, payable on
Employer’s next regular pay date following the Effective Date (hereinafter
defined), provided that Executive is employed by Employer on such date.

 

(c)                                  Annual Incentive Bonus.  During the Term,
Executive shall be eligible to participate in an annual incentive bonus program
adopted by the Compensation Committee (the “Compensation Committee”) of the
Board of Directors of the Company (the “Board”), or whomever is delegated such
authority by the Board (the “Incentive Bonus”).  The Incentive Bonus shall not
be based upon performance criteria that would encourage Executive to take any
unnecessary and excessive risks that threaten the value of Employer.  Subject to
the terms of the annual incentive bonus program, any bonus payable under this
Section 3(c) shall be paid on or before March 15 of the year following the year
for which the bonus is payable.  With respect to calendar year 2019, Executive
shall be eligible to participate for the entire 2019 calendar year
notwithstanding the Effective Date, and Executive is guaranteed to receive a
minimum of award of $1,000,000, provided a Termination of Employment
(hereinafter defined) with respect to

 

--------------------------------------------------------------------------------



 

Executive has not occurred pursuant to Section 5(a)(i) or Section 5(b) prior to
such payment date.

 

(d)                                 Long-Term Incentive Awards.  As soon as
administratively practical following the Effective Date, Executive shall receive
a grant of 83,000 restricted stock units (the “Equity Grant”). The Equity Grant
shall be subject to the terms and conditions of the Hilltop Holdings Inc. 2012
Equity Incentive Plan and an award agreement between Executive and Employer,
which terms shall include, without limitation, cliff vesting of the Equity Grant
on the third anniversary of the Effective Date, subject to early termination or
forfeiture in accordance with the terms of the award agreement.  The Hilltop
Holdings Inc. 2012 Equity Incentive Plan and the form of the Equity Grant award
agreement are attached hereto as “Addendum A” and those terms are incorporated
herein by reference and made a part hereof. As soon as administratively
practical following the Effective Date, Executive shall receive a grant of
restricted stock units with respect to the number of shares of the common stock
of the Company having a fair market value on the date of grant equal to Two
Hundred Thousand Dollars ($200,000) (the “Sign-On Grant”). The Sign-On Grant
shall be subject to the terms and conditions of the Hilltop Holdings Inc. 2012
Equity Incentive Plan and an award agreement between Executive and Employer,
which terms shall include, without limitation, cliff vesting of the Sign-On
Grant on the third anniversary of the Effective Date, subject to early
termination or forfeiture in accordance with the terms of the award agreement.
Executive also shall be eligible to participate in any long-term incentive award
programs adopted by the Compensation Committee, or whomever is delegated such
authority by the Board (an “LTIP Award”).  An LTIP Award shall be subject to the
terms and conditions of the applicable long-term incentive award program and an
award agreement between Executive and Employer.  An LTIP Award shall not be
based upon performance criteria that would encourage Executive to take any
unnecessary and excessive risks that threaten the value of Employer.  Executive
agrees to execute any documents requested by Employer in connection with the
grant of the Equity Grant, the Sign-On Grant and any LTIP Award pursuant to this
Section 3(d). Notwithstanding the foregoing, with respect to the LTIP Award
contemplated to be made in the first calendar quarter of 2020 relating to the
period ended December 31, 2022, Executive shall receive an LTIP Award equal in
value to at least $500,000, provided Executive is employed by Employer on the
date of grant of such LTIP Award. Notwithstanding anything in this Agreement to
contrary, the Hilltop Holdings Inc. 2012 Equity Incentive Plan and the award
agreements evidencing the grants provided for in this Section 3(d) shall control
and govern.

 

(e)                                  Reimbursement of Expenses.  Employer shall
reimburse Executive for all out-of-pocket expenses incurred by Executive in the
course of his duties, in accordance with Employer’s normal policies.  Executive
shall be required to submit to Employer appropriate documentation supporting
such out-of-pocket expenses as a prerequisite to reimbursement in accordance
with Employer’s normal policies.  The amount of expenses eligible for
reimbursement under this Section 3(e) during a calendar year shall not affect
the expenses eligible for reimbursement in any other calendar year. 
Reimbursement of eligible expenses shall be made on or before the last day of
the calendar year following the calendar year in which the expenses were
incurred.

 

2

--------------------------------------------------------------------------------



 

(f)                                   Relocation.  Employer shall reimburse
Executive up to a maximum of Four Hundred Thousand Dollars ($400,000) for
out-of-pocket expenses related to the relocation of Executive to the Dallas,
Texas area, including, without limitation, any gross-up of such expenses.
Executive shall be required to submit to Employer appropriate documentation
supporting such out-of-pocket relocation expenses as a prerequisite to
reimbursement.

 

(g)                                  Employee Benefits.  During the Term,
Executive shall be entitled to participate in the employee benefit programs
generally available to employees of Employer.

 

(h)                                 Benefits Not in Lieu of Compensation.  No
benefit or perquisite provided to Executive shall be deemed to be in lieu of
base salary or other compensation.

 

4.                                      Term of Agreement.  This Agreement shall
only become effective and binding immediately following the expiration of
Executive’s satisfaction of the three-month restricted period as provided
pursuant to agreements with his previous employer (the “Effective Date”).  
Executive hereby covenants with Employer that Executive will comply with the
restrictions imposed by his previous employer for the applicable periods.
Notwithstanding anything in this Agreement to contrary, neither Employer nor
Executive shall have rights or obligations under this Agreement until the
Effective Date, except to the extent relocation expenses are incurred prior to
the Effective Date.  Further notwithstanding anything in this Agreement to the
contrary, this Agreement shall not become effective or binding if the Effective
Date has not occurred by June 30, 2019. Unless earlier terminated pursuant to
the terms of this Agreement, this Agreement shall remain in effect until the
date that is the third anniversary of the Effective Date (such third anniversary
date being referred to herein as the “Term Date” and such period form the
Effective Date to the earlier of the Term Date or termination of this Agreement
being referred to herein as the “Term”).  Unless Employer and Executive agree in
writing to extend the term of this Agreement at any time on or before the Term
Date, this Agreement shall automatically expire on the Term Date.

 

5.                                      General Termination Provisions.  If
Executive has a Termination of Employment during the Term, other than under the
provisions of Section 6, then upon such Termination of Employment, Employer will
be liable to Executive for all payments (if any) as described in Section 5, as
follows:

 

(a)                                 Termination by Employer.  Employer may
terminate Executive’s employment and this Agreement under this Section 5 only
upon the occurrence of one or more of the following events and under the
conditions described below.

 

(i)            Termination For Cause.  Employer may discharge Executive for
Cause (hereinafter defined), and, upon such Termination of Employment, this
Agreement shall terminate immediately (except for such provisions of this
Agreement that expressly survive termination hereof) and Executive shall only be
entitled to receive:

 

(A)                               Executive’s base salary through the effective
date of such Termination of Employment at the annual rate in effect at the time
Notice of Termination is given, payable within ten (10) business days after the
effective date of such Termination of Employment;

 

3

--------------------------------------------------------------------------------



 

(B)                               all earned and unpaid and/or vested,
nonforfeitable amounts owing at the effective date of such Termination of
Employment under this Agreement or any compensation and benefit plans, programs,
and arrangements of Employer and its affiliates in which Executive theretofore
participated, payable in accordance with the terms and conditions of this
Agreement or the plans, programs, and arrangements (and agreements and documents
thereunder) pursuant to which such compensation and benefits were granted; and

 

(C)                               reimbursement for any unreimbursed business
expenses properly incurred by Executive in accordance with Employer policy prior
to the effective date of such Termination of Employment (collectively,
(A) through (C) above shall be the “Accrued Amounts”).

 

(ii)           Termination Without Cause.  If Employer shall discharge Executive
without Cause (other than pursuant to a Change in Control as described in
Section 6), then upon such Termination of Employment, this Agreement shall
terminate immediately (except for such provisions of this Agreement that
expressly survive termination hereof) and Executive shall be entitled to receive
the Accrued Amounts.  In addition, conditioned upon Executive’s execution and
delivery to Employer of a release, in a form provided by Employer, within
forty-five (45) days following such Termination of Employment, Executive shall
be entitled to receive:

 

(A)        any portion of the Sign-On Grant or any other LTIP Award granted to
Executive that vests pursuant to the terms of the applicable award agreement
(excluding the Equity Grant and, in order to avoid duplication, if a payment is
provided pursuant to Section 5(a)(ii)(C)(i) below, any and all LTIP Awards
(other than the Equity Grant and Sign-On Grant) shall terminate automatically
and all units granted pursuant thereto shall be forfeited);

 

(B)         full vesting and acceleration of, and waiver of any restrictions on
transfer, sale or other disposal with respect to, the Equity Grant;

 

(C)          (i)         if and only if, such Termination of Employment is
before the first anniversary of the Effective Date, a cash amount equal to Two
Million Dollars ($2,000,000), less the aggregate amount of any salary and
Incentive Bonus paid to Executive prior to such Termination of Employment; or

 

(ii)         if, and only if, such Termination of Employment is on or after the
first anniversary of the Effective Date, a cash amount equal to one (1) times
the sum of (1) the annual base salary rate of Executive immediately prior to the
effective date of such Termination of Employment, and (2) an amount equal to the
Incentive Bonus paid to Executive in respect of the calendar year

 

4

--------------------------------------------------------------------------------



 

immediately preceding the year of the Termination of Employment, payable in a
lump-sum payment within sixty (60) days of the effective date of such
Termination of Employment.

 

(iii)          Termination Because of Death or Disability.  In the event of
Executive’s death or disability (within the meaning of Employer’s disability
policy that is in effect at the time of disability), upon such Termination of
Employment, this Agreement shall terminate immediately and Executive (or his
estate) shall be entitled to receive the Accrued Amounts and, items (A) and (B),
and, if applicable, (C)(i), immediately above in Section 5(a)(ii), provided,
however, in the case of Executive’s disability, vesting of the Equity Grant,
Sign-On Grant and any other LTIP Award granted shall be conditioned upon
Executive’s (or Executive’s legal guardian’s) execution and delivery to Employer
of a release, in a form provided by Employer, within forty-five (45) days
following such Termination of Employment.

 

(b)                                 Termination by Executive.  Executive may
voluntarily terminate this Agreement at any time following its execution.  If
Executive shall voluntarily terminate his employment for any reason, this
Agreement shall terminate immediately (except for such provisions of this
Agreement that expressly survive termination hereof) and Executive shall only be
entitled to receive the Accrued Amounts. Notwithstanding the foregoing, if
Executive is required by Employer to relocate his primary residence outside of
Dallas/Ft. Worth, Texas or their surrounding counties, Executive shall be
entitled to voluntarily terminate this Agreement (except for such provisions of
this Agreement that expressly survive termination) and receive the applicable
benefits set forth in Section 5(a)(ii) of this Agreement.

 

6.                                      Termination Upon Change in Control.

 

(a)                                 Upon the discharge of Executive by Employer
without Cause within the twelve (12) months immediately following, or the six
(6) months immediately preceding, a Change in Control, then upon such
Termination of Employment, this Agreement shall terminate immediately (except
for such provisions of this Agreement that expressly survive termination hereof)
and Executive shall be entitled to receive the Accrued Amounts.  In addition,
conditioned upon Executive’s execution of a release, in a form provided by
Employer, within forty-five (45) days following such Termination of Employment,
Executive shall be entitled to receive:

 

(i)            full vesting of the Equity Grant, Sign-On Grant and any other
LTIP Award granted; and

 

(ii)           if, and only if, such Change of Control is on or after the first
anniversary of the Effective Date, a cash amount equal to two (2) times the sum
of (A) the annual base salary rate of Executive immediately prior to the
effective date of such Termination of Employment, and (B) an amount equal to the
Incentive Bonus paid to Executive in respect of the calendar year immediately
preceding the year of the Termination of Employment, payable in a lump-sum
payment within sixty

 

5

--------------------------------------------------------------------------------



 

(60) days of the effective date of such Termination of Employment (or, if later,
the effective date of the Change in Control).

 

(b)                                 Anything in this Section 6 to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution made, or benefit provided, by Employer to or for the benefit of
Executive pursuant to this Agreement or any plan, program, or arrangement of
Employer (whether paid or payable or distributed or distributable or provided
pursuant to the terms hereof or otherwise) would constitute a “parachute
payment” as defined in Section 280G of the Code, then the benefits payable to
Executive under this Agreement or such plan, program, or arrangement shall be
reduced so that the aggregate present value of all payments in the nature of
compensation to (or for the benefit of) Executive that are contingent on a
change of control (as defined in Section 280G(b)(2)(A) of the Code) is One
Dollar ($1.00) less than the amount that Executive could receive without being
considered to have received any parachute payment (the amount of this reduction
in the benefits payable is referred to herein as the “Excess Amount”).  The
determination of the amount of any reduction required by this Section 6(b) shall
be made by an independent accounting firm selected by Employer, and such
determination shall be conclusive and binding on the parties hereto.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, any amounts payable to Executive pursuant to Section 6(a)
shall be reduced by any amounts previously received by Executive pursuant to
Section 5 above.

 

7.                                      Definitions.

 

(a)                                 Cause.  “Cause” for termination shall mean
that, prior to any termination pursuant to Section 5(a)(i) hereof, Executive
shall have committed or caused:

 

(i)            an act of fraud, embezzlement or theft;

 

(ii)           Employer is required to remove or replace Executive by formal
order or formal or informal instruction, including a requested consent order or
agreement, from the Federal Reserve or any other regulatory or administrative
authority having jurisdiction;

 

(iii)          intentional breach of fiduciary duty involving personal profit;

 

(iv)          intentional wrongful disclosure of trade secrets or confidential
information of Employer;

 

(v)           intentional violation of any law, rule or regulation (other than
traffic violations or similar offenses) or final cease and desist order;

 

(vi)          intentional action or inaction that causes material economic harm
to Employer;

 

(vii)         an intentional violation of the Company’s or Employer’s written
policies, standards or guidelines applicable to Executive; or

 

6

--------------------------------------------------------------------------------



 

(viii)        the failure or refusal of Executive to follow the reasonable
lawful directives of the HTH Board.

 

provided, however, that none of the actions described in clauses (iv) through
(vii) above shall constitute grounds for a “Cause” termination unless any such
act or actions shall have been determined by the Compensation Committee to have
been materially harmful to Employer.  For the purposes of this Agreement, no act
or failure to act on the part of Executive shall be deemed “intentional” unless
done or omitted to be done by Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of Employer and upon
prior written notice to the Executive.

 

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than a majority (50.1%) of the members of the Compensation
Committee then in office at a meeting of the Compensation Committee called and
held for such purpose (after reasonable notice to Executive and an opportunity
for Executive, together with his counsel, to be heard before such members),
finding that in the good faith opinion of such members, Executive had committed
an act set forth above in this Section 7(a) and specifying the particulars
thereof in detail.

 

(b)                                 Change in Control.  A “Change in Control”
means and shall be deemed to have occurred for purposes of this Agreement if and
when any of the following occur:

 

(i)            The acquisition by any individual, entity, or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty-three
percent (33%) or more of either (A) the then outstanding shares of common stock
of the Company (the “Outstanding Company Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, (4) any
acquisition by a Person who holds or controls entities that, in the aggregate
(including the holdings of such Person), hold or control ten percent (10%) or
more of the Outstanding Company Common Stock or the Outstanding Company Voting
Securities on the Effective Date, or (5) any acquisition by any entity pursuant
to a transaction which complies with clauses (A), (B), and (C) of subsection
(iii) of this Section 7(b);

 

(ii)           Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s

 

7

--------------------------------------------------------------------------------



 

stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(iii)          Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving the Company or any of
its subsidiaries with a third party or sale or other disposition of all or
substantially all of the assets of the Company to a third party, or the
acquisition of assets or securities of another entity by the Company or any of
its subsidiaries (a “Business Combination”), in each case, unless, following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock (or, for a non-corporate entity, equivalent securities) and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent securities), as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination, or any Person who holds or controls entities that, in the aggregate
(including the holdings of such Person), hold or control ten percent (10%) or
more of the Outstanding Company Common Stock or the Outstanding Company Voting
Securities on the Effective Date) beneficially owns, directly or indirectly,
thirty-three percent (33%) or more of, respectively, the then outstanding shares
of common stock (or, for a non-corporate entity, equivalent securities) of the
entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such entity, except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, the equivalent body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(iv)          The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

8

--------------------------------------------------------------------------------



 

(c)                                  Notice of Termination.  “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and the termination date, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for Termination of Employment under the provision so indicated.  Any
purported Termination of Employment by Employer or by Executive (other than due
to Executive’s death) shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 12 hereof.

 

(d)                                 Termination of Employment.  “Termination of
Employment” shall mean a “separation from service” as such term is defined in
the regulations issued under Section 409A.

 

8.                                      Governing Law.  THIS AGREEMENT IS MADE
AND ENTERED INTO IN THE STATE OF TEXAS, AND THE LAWS OF TEXAS SHALL GOVERN ITS
VALIDITY AND INTERPRETATION IN THE PERFORMANCE BY THE PARTIES OF THEIR
RESPECTIVE DUTIES AND OBLIGATIONS.

 

9.                                      Entire Agreement.  This Agreement
constitutes the entire agreement between the parties concerning the employment
of Executive, and there are no representations, warranties or commitments other
than those in writing executed by all of the parties.  This is an integrated
agreement.    The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

10.                               Arbitration.

 

(a)                                 Executive and Employer acknowledge and agree
that any claim or controversy arising out of or relating to this Agreement or
the breach of this Agreement or any other dispute arising out of or relating to
the employment of Executive by Employer, shall be settled by final and binding
arbitration in the City of Dallas, Texas, in accordance with the Employment
Arbitration Rules of the American Arbitration Association in effect on the date
the claim or controversy arises.

 

(b)                                 All claims or controversies subject to
arbitration shall be submitted to arbitration within six (6) months from the
date the written notice of a request for arbitration is effective.  All claims
or controversies shall be resolved by a panel of three (3) arbitrators who are
licensed to practice law in the State of Texas and who are experienced in the
arbitration of labor and employment disputes.  These arbitrators shall be
selected in accordance with the Employment Arbitration Rules of the American
Arbitration Association in effect at the time the claim or controversy is
commenced.  Either party may request that the arbitration proceeding be
stenographically recorded by a Certified Shorthand Reporter.  The arbitrators
shall issue a written decision with respect to all claims or controversies
within thirty (30) days from the date the claims or controversies are heard in
arbitration.  The parties shall be entitled to be represented by legal counsel
at any arbitration proceeding.  The arbitrators may award actual attorney’s fees
and costs to a party in a manner determined by such arbitrators.

 

9

--------------------------------------------------------------------------------



 

(c)                                  Employer and Executive acknowledge and
agree that the arbitration provisions in Sections 10(a) and 10(b) may be
specifically enforced by either party and submission to arbitration proceedings
compelled by any court of competent jurisdiction.  Employer and Executive
further acknowledge and agree that the decision of the arbitrators may be
specifically enforced by either party in any court of competent jurisdiction.

 

(d)                                 Notwithstanding the arbitration provisions
set forth above, Executive and Employer acknowledge and agree that nothing in
this Agreement shall be construed to require the arbitration of any claim or
controversy arising under the NON-DISCLOSURE, NON-INTERFERENCE, NON-COMPETITION,
and NON-DISPARAGEMENT provisions set forth at Sections 13 through 16 of this
Agreement.  These provisions shall be enforceable by any court of competent
jurisdiction and shall not be subject to ARBITRATION pursuant to Sections
10(a)-(c).  Executive and Employer further acknowledge and agree that nothing in
this Agreement shall be construed to require arbitration of any claim for
workers’ compensation benefits (although any claims arising under Tex. Labor
Code § 450.001 shall be subject to arbitration) or unemployment compensation.

 

11.                               Assistance in Litigation; Class Action
Waiver.  Executive shall make himself available, upon the request of Employer,
to testify or otherwise assist in litigation, arbitration or other disputes
involving Employer, or any of its directors, officers, employees, subsidiaries
or parent corporations, during the term of this Agreement and at any time
following the termination of this Agreement. Executive hereby waives any right
or ability to be a class or collective action representative or to otherwise
recover damages in any putative or certified class, collective, or multi-party
action or proceeding against Employer or any of its affiliates.

 

12.                               Notice.  Any notice or communication required
or permitted to be given to the parties shall be delivered personally or sent by
United States registered or certified mail, postage prepaid and return receipt
requested, and addressed or delivered as follows, or to such other address as
the party addressed may have substituted by notice pursuant to this Section. 
Any notice given pursuant to this Section 12 will be effective immediately upon
delivery if delivered in person or three (3) days after mailing deposited in the
United States addressed as set forth below:

 

(a)                                 If to Employer:

 

Prior to December 31, 2019:

 

Hilltop Holdings Inc.

2323 Victory Avenue, Suite 1400

Dallas, Texas 75219

Attention:  General Counsel

 

After January 1, 2020:

 

Hilltop Holdings Inc.

6565 Hillcrest Avenue, 6th Floor

University Park, Texas 75205

Attention: General Counsel

 

10

--------------------------------------------------------------------------------



 

(b)                                 If to Executive:

 

Martin B. Winges

8 Blue Flag Ct.

North Oaks, MN 55127

 

13.                               Non-Disclosure of Confidential Information. 
Employer agrees to provide Executive access to Employer’s Confidential
Information, which information will be necessary to Executive’s performance of
the duties and responsibilities contemplated herein.  Executive acknowledges
that such Confidential Information is a valuable asset of Employer and that any
disclosure or unauthorized use of any Confidential Information by Executive will
cause irreparable harm and loss to Employer.  For the purposes of this
Agreement, “Confidential Information” shall mean trade secrets, confidential or
proprietary information, including, but not limited to the following:   methods
of operation, products, inventions, services, processes, equipment, know-how,
technology, technical data, policies, strategies, designs, formulas,
developmental or experimental work, improvements, discoveries, research, plans
for research or future products and services, database schemas or tables,
software, development tools or techniques, training procedures, training
techniques, training manuals, business information, marketing and sales methods,
plans and strategies, competitors, markets, market surveys, techniques,
production processes, infrastructure, business plans, distribution and
installation plans, processes and strategies, methodologies, budgets, financial
data and information, customer and client information, prices and costs, fees,
customer and client lists and profiles, employee, customer and client nonpublic
personal information, supplier lists, business records, product construction,
product specifications, audit processes, pricing strategies, business
strategies, marketing and promotional practices, management methods and
information, plans, reports, recommendations and conclusions, information
regarding the skills and compensation of employees and contractors of Employer,
and other business information disclosed to Executive by Employer, either
directly or indirectly, in writing, orally, or by drawings or observation. 
Confidential Information does not include, and there shall be no obligation
hereunder with respect to, information that (a) is generally available to the
public on the Effective Date, (b) becomes generally available to the public
other than as a result of a disclosure not otherwise permissible hereunder, or
(c) was known by Executive prior to his employment by Employer.  Executive
agrees that during the term of this Agreement and thereafter, Executive will not
disclose any Confidential Information.

 

i.              Upon the termination of Executive’s employment for any reason,
Executive shall immediately return and deliver to Employer any and all
Confidential Information, software, devices, cell phones, personal data
assistants, credit cards, data, reports, proposals, lists, correspondence,
materials, equipment, computers, hard drives, papers, books, records, documents,
memoranda, manuals, e-mail, electronic or magnetic recordings or data, including
all copies thereof, which belong to Employer or relate to Employer’s business
and which are in Executive’s possession, custody or control, whether prepared by
Executive or others.  If at any time after termination of Executive’s employment
Executive determines that Executive has any Confidential Information in
Executive’s possession or control, Executive shall immediately return to
Employer all such Confidential Information in Executive’s possession or control,
including all copies and portions thereof.

 

11

--------------------------------------------------------------------------------



 

ii.             Throughout Executive’s employment with Employer and thereafter:
(A) Executive shall hold all Confidential Information in the strictest
confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all Company policies
protecting the Confidential Information; and (B) Executive shall not, directly
or indirectly, utilize, disclose or make available to any other person or
entity, any of the Confidential Information, other than in the proper
performance of Executive’s duties.

 

14.                               Non-Interference.  Executive covenants and
agrees that for a period of eighteen (18) months following Executive’s
Termination of Employment for any reason (the “Non-Solicit Restricted Period”),
Executive shall not recruit, hire or attempt to recruit or hire other employees
of Employer, directly or by assisting other employees of Employer or others, nor
shall Executive contact or communicate with any other employees of Employer for
the purpose of inducing other employees of Employer to terminate their
employment with Employer.  For purposes of this covenant, “other employees of
Employer” shall refer to employees who are still actively employed by, or doing
business with, Employer at the time of the attempted recruiting or hiring.
Further, during the Non-Solicit Restricted Period, Executive shall not, directly
or indirectly, solicit or recruit any customer who is a current customer of the
Company or induce or seek to cause such person or entity to terminate or
diminish his, her or its relationship with the Company.

 

15.                               Non-Competition.  Ancillary to his promise to
protect the Confidential Information of Employer, Executive agrees covenants
that during the term of this Agreement and for a period of twelve (12) months
following the later of (i) the first anniversary of the Effective Date or
(ii) his Termination of Employment (the “Non-Compete Restricted Period”),
Executive shall not, other than in connection with Executive’s duties under this
Agreement, engage or invest in, own, manage, operate, finance, control,
participate in the ownership, management, operation, financing or control of, be
employed by, associated with or in any manner connected with, lend Executive ‘s
name or any similar name to, lend Executive ‘s credit to or render services or
advice to any business that provides services of investment banking, consumer
banking, commercial banking, financial advisory services, municipal finance,
mortgage banking, residential mortgage brokerage, commercial mortgage brokerage,
trading, sales or underwriting of securities, clearing, stock lending,
structured products, retail or institutional securities brokerage, equipment
leasing, personal property leasing, personal insurance, commercial insurance or
other financial services of any type whatsoever anywhere within the State of
Texas; provided, however, Executive may purchase or otherwise acquire up to (but
not more than) one percent (1%) of any class of securities of any enterprise
(but without participating in the activities of such enterprise) if such
securities are listed on any national or regional securities exchange or have
been registered under Section 12(g) of the Securities Exchange Act of 1934.

 

Executive further acknowledges that:

 

(a)                                 The services to be performed by Executive
under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character;

 

(b)                                 Employer’s business is nationwide in scope
and its products and services are marketed throughout the United States of
America;

 

12

--------------------------------------------------------------------------------



 

(c)                                  Employer competes with other businesses
that are or could be located in any part of the United States of America; and

 

(d)                                 The provisions of this Section 15 are
reasonable and necessary to protect Employer’s business.

 

16.                               Non-Disparagement.                           
During the term of this Agreement and after Executive’s Termination of
Employment for any reason, Executive agrees not to, directly or indirectly,
disclose, communicate, or publish any disparaging, negative, harmful, or
disapproving information, written communications, oral communications,
electronic or magnetic communications, writings, oral or written statements,
comments, opinions, facts, or remarks, of any kind or nature whatsoever
(collectively, “Disparaging Information”), that disparages the reputation of
Employer, its products, services, directors or employees. Executive acknowledges
that in executing this Agreement, he has knowingly, voluntarily, and
intelligently waived any free speech, free association, free press, or First
Amendment to the United States Constitution (including, without limitation, any
counterpart or similar provision or right under the Texas Constitution) rights
to disclose, communicate, or publish Disparaging Information concerning or
related to Employer.  Executive further acknowledges and agrees that any breach
or violation of this non-disparagement provision shall entitle Employer to seek
injunctive relief to prevent any future breaches of this provision and/or to sue
Executive under the provisions of this Agreement for the immediate recovery of
any damages caused by such breach.

 

17.                               Tolling.  If Executive violates any of the
restrictions contained in Sections 13 through 16, the Non-Solicit Restricted
Period and the Non-Compete Restricted Period shall be suspended and shall not
run in favor of Executive from the time of the commencement of any violation
until the time when Executive cures the violation to the satisfaction of
Employer; the period of time in which Executive is in breach shall be added to
the Non-Solicit Restricted Period and Non-Compete Restricted Period.

 

18.                               Injunctive Relief and Additional Remedy. 
Executive acknowledges that the injury suffered by Employer as a result of a
breach of Sections 13 through 16 of this Agreement would be irreparable and that
an award of money damages to Employer for such a breach would be an inadequate
remedy.  Consequently, Employer shall have the right, in addition to any other
rights it may have, to obtain relief to restrain any breach or threatened breach
or otherwise to specifically enforce Sections 13 through 16 of this Agreement,
and Employer will not be obligated to post bond or other security in seeking
such relief.  Without limiting Employer’s rights under this Section 18 or any
other remedies of Employer, if Executive breaches the provisions of Sections 13
through 16, Employer shall have the right to cease making payments otherwise due
to Executive under this Agreement.

 

19.                               Reasonableness.  Executive hereby represents
to Employer that Executive has read and understands, and agrees to be bound by,
the terms of Sections 13 through 16.  Executive acknowledges that the geographic
scope and duration of the covenants contained in Sections 13 through 16 are fair
and reasonable in light of (a) the nature and wide geographic scope of the
operations of Employer’s business; (b) Executive’s level of control over and
contact with the business; and (v) the amount of compensation, trade secrets and
Confidential Information that Executive is receiving in connection with
Executive’s employment by Employer.  It is the desire and intent of the Parties
that the provisions of Sections 13 through 16 be enforced to the fullest

 

13

--------------------------------------------------------------------------------



 

extent permitted under applicable law, whether now or hereafter in effect and
therefore, to the extent permitted by applicable law, Executive and Employer
hereby waive any provision of applicable law that would render any provision of
Sections 13 through 16 invalid or unenforceable.

 

20.                               Binding Agreement and Successors.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s and
Employer’s respective personal or legal representatives, executors,
administrators, assigns, successors, heirs, distributees, devisees, and
legatees.  Notwithstanding anything herein to the contrary, the duties of
Executive hereunder are personal in nature and may not be assigned to any other
person or entity.  If Executive should die while any amounts would still be
payable to him hereunder if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to his devisee, legatee, or other designee, or, if there be no such
designee, to his estate.  In the event of a Change in Control, Employer shall
require any successor (whether direct or indirect, by purchase, merger
consolidation or otherwise) to all or substantially all of the business and/or
assets of Employer, by agreement in form and substance satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Employer would be required to perform it if
no such succession had taken place.

 

21.                               No Mitigation of Amounts Payable Hereunder. 
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for in this Agreement be reduced by any
compensation earned by Executive as the result of employment by another employer
after the date of termination or otherwise.

 

22.                               Captions.  The captions of this Agreement are
inserted for convenience and are not part of the Agreement.

 

23.                               Gender and Number.  Words of any gender used
in this Agreement shall be held and construed to include any other gender, and
words in the singular number shall be held to include the plural, and vice
versa, unless the context requires otherwise.

 

24.                               Severability.  In case of any one or more of
the provisions contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any other respect, such invalidity,
illegality, or unenforceability shall not affect any other provision of this
Agreement.  This Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been a part of the Agreement and there shall
be deemed substituted therefor such other provision as will most nearly
accomplish the intent of the parties to the extent permitted by the applicable
law.

 

25.                               Amendment.  Except as otherwise provided
herein, this Agreement may not be alter, amended or modified at any time except
by a written instrument approved by the Compensation Committee, and executed by
Employer and Executive.  Any attempted amendment or modification without such
approval and execution shall be null and void ab initio and of no effect. 
Notwithstanding the foregoing provisions of this Section 25, the Compensation
Committee may change or modify this Agreement without Executive’s consent or
signature if the Compensation Committee determines,

 

14

--------------------------------------------------------------------------------



 

in its sole discretion, that such change or modification is required for
purposes of compliance with or exemption from the requirements of Section 409A.

 

26.                               No Waiver.  No waiver by either party at any
time of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by the other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at any time.

 

27.                               Survival of Provisions.  The covenants and
agreements of the parties set forth in Sections 5, 6, and 8 through 21 are of a
continuing nature and shall survive the expiration, termination or cancellation
of this Agreement, regardless of the reason therefor.

 

28.                               Counterparts.  This Agreement may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original.

 

29.                               Section 409A.  In the event that it is
reasonably determined by Employer or Executive that, as a result of
Section 409A, any of the payments that Executive is entitled to under the terms
of this Agreement or any nonqualified deferred compensation plan (as defined
under Section 409A) may not be made at the time contemplated by the terms hereof
or thereof, as the case may be, without causing Executive to be subject to an
income tax penalty and interest, Employer will make such payment (with interest
thereon) on the first day that would not result in Executive incurring any tax
liability under Section 409A.  In addition, other provisions of this Agreement
or any other plan notwithstanding, Employer shall have no right to accelerate
any such payment or to make any such payment as the result of an event if such
payment would, as a result, be subject to the tax imposed by Section 409A.

 

30.                               Six Month Delay.  To the extent (i) any
payments to which Executive becomes entitled under this Agreement, or any
agreement or plan referenced herein, in connection with Executive’s Termination
of Employment with Employer constitute deferred compensation subject to
Section 409A; (ii) Executive is deemed at the time of his Termination of
Employment to be a “specified employee” under Section 409A; and (iii) at the
time of Executive’s Termination of Employment, Employer is publicly traded (as
defined in Section 409A), then such payments (other than any payments permitted
by Section 409A to be paid within six (6) months of Executive’s Termination of
Employment) shall not be made until the earlier of (x) the first day of the
seventh (7th) month following Executive’s Termination of Employment or (y) the
date of Executive’s death following such Termination of Employment.  During any
period that payment or payments to Executive are deferred pursuant to the
foregoing, Executive shall be entitled to interest on the deferred payment or
payments at a per annum rate equal to Federal-Funds rate as published in The
Wall Street Journal on the date of Executive’s Termination of Employment with
Employer.  Upon the expiration of the applicable deferral period, any payments
which would have otherwise been made during that period (whether in a single sum
or in installments) in the absence of this Section 30 (together with accrued
interest thereon) shall be paid to Executive or Executive ‘s beneficiary in one
lump sum.

 

15

--------------------------------------------------------------------------------



 

 

EXECUTIVE

 

 

 

/s/ M. BRADLEY WINGES

 

Name:

Martin B. Winges

 

 

 

HILLTOP HOLDINGS INC.

 

 

 

By:

/s/ JEREMY B. FORD

 

Name:

Jeremy B. Ford

 

Its:

President & Co-Chief Executive Officer

 

16

--------------------------------------------------------------------------------